


Exhibit 10.23

 

We do not compensate for Board service any director who also serves as a Dollar
General employee. We will reimburse directors for certain fees and expenses
incurred in connection with continuing education seminars and for travel and
related expenses related to Dollar General business.

 

Each non-employee director receives quarterly payment of the following cash
compensation, as applicable:

 

·                        $75,000 annual retainer for service as a Board member;

·                        $17,500 annual retainer for service as chairman of the
Audit Committee;

·                        $17,500 annual retainer for service as chairman of the
Compensation, Nominating and Governance Committee (the “CNG Committee”); and

·                        $1,500 for each Board or committee meeting in excess of
an aggregate of 12 that a director attends during each fiscal year.

 

In addition, in 2011 each non-employee director received an annual equity award
under our 2007 Stock Incentive Plan The estimated value of the award on the
grant date, as determined by the CNG Committee’s consultant using economic
variables such as the trading price of our common stock, expected volatility of
the stock trading prices of similar companies, and the terms of the awards, was
$75,000.  Sixty percent of this value consists of non-qualified stock options to
purchase shares of our common stock (“Options”) and 40% consists of restricted
stock units payable in shares of our common stock (“RSUs”). The Options will
vest as to 25% of the Option and the RSUs will vest as to 331/3% of the award on
each of the first four and three anniversaries of the grant date, respectively,
in each case subject to the director’s continued service on our Board. Directors
may elect to defer receipt of shares underlying the RSUs.

 

We anticipate granting similar equity awards annually to those non-employee
directors who are elected or reelected at each applicable shareholders’ meeting.
The value of the award to be granted in 2012 will be $125,000.  Any new director
appointed after the annual shareholders’ meeting but before February 1 of a
given year will receive a full equity award no later than the first CNG
Committee meeting following the date on which he or she is appointed. Any new
director appointed on or after February 1 of a given year but before the next
annual shareholders’ meeting shall not receive a full or pro-rated equity award,
but rather shall be eligible to receive the next regularly scheduled annual
award.

 

--------------------------------------------------------------------------------
